ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                    Ramirez v. FCL Builders, Inc., 2014 IL App (1st) 123663




Appellate Court            TEODORO RAMIREZ, Plaintiff-Appellee, v. FCL BUILDERS, INC.,
Caption                    an Illinois Corporation, Defendant-Appellant.


District & No.             First District, Fifth Division
                           Docket No. 1-12-3663


Rehearing denied           January 28, 2014
Modified opinion filed     January 31, 2014


Held                       The award of $1.588 million in damages to a roofer for the back injury he
(Note: This syllabus       suffered while working for a roofing subcontractor on a large warehouse
constitutes no part of     project was upheld where the trial court did not err in denying defendant
the opinion of the court   general contractor’s motion for a judgment notwithstanding the verdict,
but has been prepared      notwithstanding the general contractor’s contentions that it had no
by the Reporter of         liability for plaintiff’s injuries and that the trial court gave improper
Decisions for the          instructions, made evidentiary errors, and failed to impose sanctions for
convenience of the         plaintiff’s discovery errors, since there was evidence of defendant’s
reader.)
                           vicarious and direct liability in connection with the performance of the
                           work of moving materials in a safe manner, and none of the alleged trial
                           errors deprived defendant of a fair trial to the extent that the verdict was
                           affected.


Decision Under             Appeal from the Circuit Court of Cook County, No. 08-L-6482; the Hon.
Review                     Susan Zwick, Judge, presiding.